IN THE SUPREME COURT OF THE STATE OF NEVADA


                 YOAV EGOSI,                                             No. 83454
                 Appellant,
                 vs.
                 PATRICIA EGOSI, N/K/A PATRICIA
                 LEE WOODS,                                                 jUN ": 201?
                 Respondent.                                                     :
                                                                         CLERK

                                                                           Aa
                                    ORDER AFFIRMING IN PART, eY more                 :_;CEFIA

                                 VACATING IN PART, AND REMANDING
                             This is an appeal from a divorce decree. Eighth Judicial District
                 Court, Family Court Division, Clark County; Bryce C. Duckworth, Judge.'
                 Following protracted litigation, the district court entered a divorce decree.
                 Among other provisions, the district court modified child custody, ordering
                 joint physical and legal custody rather than resting sole custody with
                 appellant. The district court also sanctioned appellant for contempt for
                 noncompliance with previous court orders regarding obtaining a valuation
                 of a marital asset. Appellant challenges these custody and contempt
                 rulings.
                             Appellant first argues that the district court deprived him of a
                 meaningful opportunity to present his case at the custody modification
                 hearing when respondent received more time to present her case.2
                 Appellant did not contemporaneously object. Parents in a custody dispute



                        'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                 is not warranted.

                       2It is unclear whether appellant's representation that the parties
                 received disparate time is accurate. The district court explained that time
                 included time spent cross-examining and making closing argument.
                 Appellant relies on the ranges of pages of the transcript where the parties
 SUPREME COURT   presented their cases without accounting for the other portions of time that
          Of
        NEVADA   the district court explained was being tracked.
4( It
                have due process protections that require notice before custody is modified
                and the opportunity to oppose evidence presented. Gordon v. Geiger, 133
                Nev. 542, 545-46, 402 P.3d 671, 674 (2017). Appellant does not argue that
                he had no notice of the custody modification hearing or that he lacked the
                opportunity to present evidence, and the record shows that he attended the
                hearing with counsel and presented a prepared theory of the case.
                Appellant further does not argue on appeal that there was any evidence
                that he wanted to present yet was prevented from putting forward. We
                conclude that appellant therefore has not shown that the district court
                abused its discretion in this regard.     See id. at 545, 402 P.3d at 674

                (reviewing district court child custody decisions for an abuse of discretion).
                            Appellant next argues that the district court should not have
                found a change in circumstances affecting the parties chilcFs welfare.
                Appellant contends that the only changed circumstances affected
                respondent, not the child. Appellant further contends that the district court
                made findings in this regard based on the judge's own opinion, not the
                record. These arguments fail. "A modification of primary physical custody
                is warranted only when (1) there has been a substantial change in
                circumstances affecting the welfare of the child, and (2) the modification
                would serve the child's best interest." Ellis v. Carucci, 123 Nev. 145, 153,
                161 P.3d 239, 244 (2007). The district court found that respondent had
                made considerable improvement in her mental stability—including
                completing classes in parenting and anger management and obtaining
                substance abuse treatment—such that she was a more fit parent.
                Substantial evidence supports these findings, which are not clearly wrong.
                See id. at 149, 161 P.3d at 242 (upholding district court findings supported
                by substantial evidence). The district court accordingly ordered joint
                physical custody on the basis that these changes made joint custody more
SUPREME COURT
           OF
       NEVAOA

                                                      2
,tt, 19-17 ,1
                suitable and that joint custody served the child's best interest in light of the
                totality of circumstances. The record belies appellant's contention that the
                district court did not explain how the change in circumstances affected the
                child; it did so with commendable thoroughness.3 We conclude that
                appellant has not shown that the district court abused its discretion in this
                regard.
                              Appellant next argues that the district court misconstrued
                Georgia law in concluding that the prenuptial agreement was valid in part.
                The parties agree that the agreement is governed by Georgia law. Under
                Georgia law, the court reviewing a prenuptial agreement sits in equity and
                has discretion to approve or reject the agreement in whole or in part.
                Alexander v. Alexander, 610 S.E.2d 48, 50 (Ga. 2005). The court should
                consider whether the agreement is unconscionable; if it was obtained by
                fraud, duress, mistake, misrepresentation, or omission; and whether
                circumstances have changed to render enforcement unfair or unreasonable.
                Id. at 49. The district court found that appellant made a limited and late
                disclosure of assets, that appellant had a superior financial position when
                the agreement was entered, and that appellant had a better understanding
                of the agreernent.4 The court thus found that the agreement provided that
                only the property specifically identified would be presumed to be separate


                      3Insofar as appellant argues that the district court relied on evidence
                that preceded the previous custody order, he is mistaken. The district court
                noted earlier evidence to illuminate the context of the dispute between the
                parties and to show the changes in circumstances since the prior order.

                      4 Therecord belies appellant's contention that the district court gave
                no explanation for its application of equity. And the record repels
                appellant's argument that the district court altered the text when it
                enforced the agreement in part; rather, it declined to give force to the term
                providing that property acquired after marriage would be presumed to be
SUPREME COURT   separate property.
        Of
     NEVADA

                                                       3
(0, 1O47A
                  property under the agreement. In so ruling, the court declined to give force
                  to a term providing that property acquired after marriage would be separate
                  property unless documented otherwise. The court explained that it would
                  have found the agreement unconscionable but for its equitable authority to
                  construe it narrowly. Substantial evidence in the record supports the
                  district court's findings on this matter. On that basis, the district court
                  appropriately construed Georgia law and exercised its equitable authority
                  to apply the prenuptial agreement in part in order to avoid striking the
                  agreement as unconscionable. We conclude that appellant accordingly has
                  not shown that the district court abused its discretion in this regard.
                              Appellant next argues that the district court violated his right
                  to due process by entering a written order regarding the prenuptial
                  agreement that deviated from the court's oral pronouncements in the
                  evidentiary hearing. A district court's oral pronouncement is not final, and
                  the court may modify its determination when it files a written order. Miller
                  v. Hayes, 95 Nev. 927, 929, 604 P.2d 117, 118 (1979). We conclude that
                  appellant has not shown that the district court erred in this regard.
                              Appellant next argues that the district court improperly shifted
                  the burden to him to demonstrate that Joi Biz was separate property. After
                  the district court determined that the prenuptial agreement applied only to
                  specifically listed property and that Joi Biz was formed after the parties
                  married, Joi Biz was presumptively community property. See Forrest v.
                  Forrest, 99 Nev. 602, 604, 668 P.2d 275, 277 (1983) ("All property acquired
                  after marriage is presumed to be community property."). Appellant could
                  rebut this presumption with a showing by clear and convincing evidence.
                  Id. at 604-05, 668 P.2d at 277. In_ light of the presumption that the company
                  was community property, we conclude that appellant has not shown that
                  the district court abused its discretion in this regard.
 SUPREME COURT
            OF
         NEVADA
                                                        4
II to   1947A
                               Appellant next argues that the district judge should have
                recused himself on learning that he knew appellant's expert's family
                personally, consequently excluding the expert and the expert report to avoid
                the appearance of bias. No contemporaneous objection was raised.
                Appellant misplaces his reliance on NRS 1.230 to argue sua sponte recusal
                was required, as NRS 1.230 does not require a judge to recuse him or herself
                on the basis of any relationship or risk of appearance of bias with a witness.5
                Cf. Kirksey v. State, 112 Nev. 980, 1005, 923 P.2d 1102, 1118 (1996) ("A
                judge has an obligation not to recuse himself where there is no occasion to
                do so."). As appellant has identified no basis compelling sua sponte recusal,
                we conclude that appellant has not shown that the district court erred in
                this regard.
                               Lastly, appellant argues that the district court erred in
                calculating the contempt sanction amount it imposed. The district court
                ordered appellant to pay $3500 for a forensic expert to value a particular
                marital asset, the company Joi Biz. Appellant failed to comply until 1050
                days after the deadline given, at which point the sum was no longer
                sufficient to pay the expert's fees. The district court sanctioned appellant
                by $100 per day of unnecessary delay. The district court offset the sanction
                by $15,000 in attorney fees owed to appeLlant. Of the $90,000 remaining,
                the district court ordered that $80,000 of the sanction was stayed and would



                      5Further, the record belies appellant's contention that the expert was
                disclosed months before trial; rather, the record shows that the expert was
                not noticed until six days before the trial.

                     And the record also belies appellant's suggestion that he will be
                unable to present a business valuation without this expert. The record
                shows that a suitable forensic expert was identified—whose fees appellant
                was ordered to pay—in 2017. Appellant has made no showing that only the
SUPREME COURT   excluded expert could perform the work required.
     OF
   NEVADA
                                                       5
                  be purged upon appellant's payment of $10,000 to a suitable forensic expert.
                  Contempt sanctions may be civil, seeking to compel compliance or remedy
                  harm, or they may be criminal, seeking to punish misconduct. Matter of
                  Hughes, 136 Nev. 399, 403, 467 P.3d 627, 631 (2020). Civil contempt
                  sanctions cease on a party's compliance. Id. As the sanction here would be
                  nullified on appellant's payment of the forensic expert fees—as originally
                  ordered—the contempt sanction here was civil in nature. Civil contempt
                  sanctions are limited to a party's actual loss. State, Dep't of Indus. Relations
                  v. Albanese, 112 Nev. 851, 856, 919 P.2d 1067, 1071 (1996). The district
                  court accordingly abused its discretion in imposing a sanction based on an
                  arbitrary daily penalty rather than determining respondent's actual losses
                  incurred as a result of appellant's delay." See In re Water Rights of the
                  Humboldt River, 118 Nev. 901, 907, 59 P.3d 1226, 1230 (2002) (reviewing a


                         "Appellant also argues that the sanction was impermissible because
                  the time period used to calculate the contempt sanction included a period
                  when an appeal was pending, which he argues provided cause for not
                  complying. me record belies appellant's representation that the prenuptial
                  agreement, and thus whether Joi Biz was a marital asset, was at issue in
                  that appeal, Egosi v. Egosi, Docket No. 76144 (Order Dismissing Appeal in
                  Part, March 2, 2020) (concluding that the court lacked jurisdiction over the
                  prenuptial-agreement order); rather, that appeal addressed an order
                  denying a motion to relocate the parties child, Egosi v. Egosi, No. 76144,
                  2020 WL 2026608 (Order of Affirmance) (Nev. Apr. 24, 2020). The district
                  court reasserted its order multiple times throughout this litigation. We note
                  that appellant was already in violation of the district court's order when he
                  appealed the relocation order, failed to comply with the original order for
                  months after the partial dismissal, and ultimately delayed compliance to
                  such an extent that the payment ordered was no longer sufficient.
                  Appellant has proffered no authority showing that a contempt sanction was
                  not appropriate in these circumstances, and we conclude that appellant has
                  not shown that the district court abused its discretion in this regard. See
                  Skender v. Brunsonbuilt Constr. & Dev. Co., 122 Nev. 1430, 1435, 148 P.3d
                  710, 714 (2006) ("An abuse of discretion occurs if the district court's decision
 SUPREME COURT    is arbitrary or capricious or if it exceeds the bounds of law or reason.").
            OF
         NEVADA
                                                         6
1,11)   1917A
                contempt order for abuse of discretion). We therefore vacate the district
                court's contempt sanction order and remand for proceedings to calculate the
                appropriate sanction based on respondent's actual loss.7
                             Accordingly, we
                             ORDER the judgment of the district court AFFIRMED IN
                PART AND VACATED IN PART AND REMAND this matter to the district
                court for proceedings consistent with this order.8




                                        Parraguirre


                                           J.                                        Sr.J.




                cc:   Hon. Bryce C. Duckworth, District Judge, Family Court Division
                      Israel Kunin, Settlement Judge
                      Law Office of Aniela K. Szymanski, Esq.
                      McFarling Law Group
                      Isso & Hughes Law Firm
                      Eighth District Court Clerk




                      7We   note that recalculation becomes moot if appellant complies with
                the district court's order so as to purge the sanction.

                      8The  Honorable Mark Gibbons, Senior Justice, participated in the
SUPREME COURT   decision of this matter under a general order of assigmnent.
      OF
   NEVADA
                                                      7
   947A